Citation Nr: 0206779	
Decision Date: 06/24/02    Archive Date: 07/03/02

DOCKET NO.  01-09 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel



INTRODUCTION

The veteran had active service from October 1954 to September 
1956.  The veteran died in November 2000, the appellant is 
the veteran's widow.

This appeal arises from a May 2001 rating decision from the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania 
Regional Office (RO) that denied the appellant's claim for 
service connection for the cause of the veteran's death.

This case was remanded in December 2001 for further 
development.  The case was thereafter returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of entitlement to 
service connection for the cause of the veteran's death that 
can be obtained has been obtained by the RO.

2.  The veteran died in November 2000; according to the death 
certificate the immediate cause of death was congestive 
failure and cirrhosis of the liver.  There is no indication 
whether an autopsy was performed.

3.  At the time of his death, the veteran was service 
connected for a foot disability.

4.  The evidence available does not show that a disability 
that was the cause or contributing cause of the veteran's 
death is related to the veteran's service.  The disabilities 
indicated to be the cause of the veteran's death on the death 
certificate were not shown in service and no additional 
evidence regarding these disabilities was able to be 
obtained. 


CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause death.  38 U.S.C.A. §§ 
1110, 1131, 1310, 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. §§ 3.102, 
3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Received in December 2000 was a death certificate for the 
veteran showing that he died in November 2000, the immediate 
cause of death was congestive failure and cirrhosis of the 
liver.  The interval between onset and death was one day.  He 
died in a private hospital.  The manner of death was natural.  
There was no showing whether an autopsy was performed.  

The veteran's service medical records do not show any 
history, complaints, treatment, findings, or diagnosis of a 
heart disability or liver disability.  In October 1956, the 
veteran filed a claim for service connection for boils, feet, 
and a dental condition.  On VA examination in November 1956, 
the cardiovascular, digestive, and endocrine systems were 
clinically evaluated as normal.  Service connection was 
granted in December 1956 for a bilateral foot disability and 
in that same rating decision, service connection for boils 
was denied as being acute in service.  There has been no 
contention regarding a heart disability or liver disability 
until the receipt of the death certificate in December 2000.  

Pursuant to a remand in this case, in a letter sent to her 
address of record in December 2001, the appellant was 
requested to provide information regarding the contention 
that the veteran's death is service connected, including 
information about any treatment records including the 
terminal hospital records.  There has been no response from 
the appellant.

After reviewing the record, the Board is satisfied that all 
development to the extent possible has been provided as to 
the claim for entitlement to service connection for the cause 
of the veteran's death.  Thus, no further assistance to the 
appellant is required to comply with the duty to assist her 
as to this issue.  See 38 U.S.C.A. § 5103A (West Supp. 2001).  
In this regard there has been notice as to information needed 
and there have been rating decisions and a statement of the 
case with a supplement thereto sent to the appellant. All 
pertinent notice has been provided in the documents sent to 
the veteran.  As part of this, a letter was sent to the 
appellant in December 2001 pursuant to the Remand in this 
case advising her of the change in the law and requesting 
information regarding evidence in this case.  The appellant 
failed to respond to this letter.  See also 66 Fed. Reg. 
45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326).  These regulations 
provide no additional duties, are not more favorable to the 
appellant than the statute, and are satisfied as all 
appropriate notice has otherwise been accomplished.  The 
appellant, through a statement of the case with supplement 
thereto and by letter, has been notified as to evidence and 
information necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).

In Wood v. Derwinski, 1 Vet. App. 190 (1991) the Court 
indicated that in order to trigger the duty to assist, a 
veteran must do more than passively wait.  Thus, the Court 
indicated that the duty to assist is not always a one-way 
street and veterans must cooperate with VA's efforts to 
assist.  See also Olson v. Principi, 3 Vet. App. 480 (1992).  
The Board finds that all reasonable efforts have been 
expended by VA to afford the appellant the development 
required to support her claim.  Due to the appellant's 
failure to cooperate with VA, any treatment records regarding 
the cause of the veteran's death could not be obtained.  
Notwithstanding the appellant's failure to respond to the 
December 2001 requests for assistance in obtaining treatment 
records, the Board will proceed to the merits of the claim. 

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a service 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312(c) (2001).  

Where a veteran served 90 days or more during a war period or 
after December 31, 1946 and a disability listed in 38 C.F.R. 
§ 3.309(a), including cardiovascular disease and cirrhosis of 
the liver, becomes manifest to a degree of 10 percent within 
1 year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 
(2001). 

Review of the record in this case fails to show any 
relationship between the cause of the veteran's death in 
November 2000 and his service.  There is no evidence of any 
disability that was a cause of the veteran's death in 
service.  The first evidence of the disabilities that caused 
the veteran's death was apparently many years later and there 
is nothing in the record to suggest a connection between 
these disabilities and the veteran's service as there is no 
showing of continued symptoms or medical treatment or history 
of treatment.  

Accordingly, the Board finds that the preponderance of the 
evidence weighs against the appellant's claim for service 
connection for the cause of the veteran's death.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

